***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   ALTAMA, LLC v. NAPOLI MOTORS, INC., ET AL.
                   (AC 39978)
                      Sheldon, Prescott and Elgo, Js.

                                  Syllabus

The plaintiff landlord sought, by way of summary process, to regain posses-
    sion of certain premises leased to the defendant tenant. The lease
    agreement provided that the defendant would lease the premises for a
    five year term commencing on June 1, 2011, and it included an option
    to renew the lease for an additional five year term. To exercise the
    option, the defendant was required to notify the plaintiff of its intent
    to do so, in writing, 180 days prior to the expiration of the initial term
    of the lease. When the defendant did not provide the plaintiff with
    written notice of its intent to renew the lease by the applicable deadline,
    the plaintiff served the defendant with a notice to quit possession of
    the premises for lapse of time. The day after the lease expired, the
    plaintiff initiated this summary process action against the defendant.
    After a trial, the trial court rendered judgment in favor of the plaintiff,
    concluding that the plaintiff had met its burden of proving that the lease
    had terminated by lapse of time and that the defendant had failed to
    notify the plaintiff, in accordance with the terms of the lease, of its
    intent to exercise its option to renew the lease for an additional five
    years. On the defendant’s appeal to this court, held:
1. The defendant could not prevail on its claim that the trial court improperly
    rendered judgment against it on a theory of liability that was not alleged
    in the revised complaint, as the complaint sufficiently alleged that the
    plaintiff had initiated the summary process action for lapse of time:
    paragraph 5 of the revised complaint specifically referenced the notice
    to quit possession, which had cited lapse of time under the lease
    agreement as the sole basis for the plaintiff’s alleged right to recover
    possession of the subject premises, and because the notice to quit
    possession was attached to the revised complaint as an exhibit, the
    court properly considered it in rendering its judgment; moreover, in its
    answer, the defendant admitted the allegations contained in paragraph
    5, thereby acknowledging that it had received the notice to quit posses-
    sion and, thus, had been notified sufficiently of the legal and factual
    basis for which the plaintiff had initiated the summary process action.
2. The trial court’s finding that the term of the lease had expired was
    supported by evidence in the record and was not clearly erroneous; the
    lease, which was admitted into evidence at trial, stated that the term
    of the lease would commence on June 1, 2011, and end on June 1, 2016,
    and, therefore, when the plaintiff initiated the summary process action,
    the lease had expired by its terms, and insofar as the defendant claimed
    that the lease had not expired because the defendant had exercised its
    option to renew it, the trial court expressly rejected that claim and
    specifically found that the defendant had failed to provide written notice
    to the plaintiff, in accordance with the terms of the lease, of its intent
    to exercise its option to renew the lease.
           Argued January 23—officially released April 17, 2018

                             Procedural History

  Summary process action brought to the Superior
Court in the judicial district of New Haven, Housing
Session, where the defendant John Doe et al. were
defaulted for failure to appear; thereafter, the matter
was tried to the court, Avallone, J.; judgment for the
plaintiff, from which the named defendant appealed to
this court. Affirmed.
  Michael J. Ajello, for the appellant (named
defendant).
John-Henry M. Steele, for the appellee (plaintiff).
                         Opinion

  PRESCOTT, J. In this commercial summary process
action, the defendant Napoli Motors, Inc., appeals from
the judgment of possession, rendered after a trial to
the court, in favor of the plaintiff, Altama, LLC.1 On
appeal, the defendant claims that the court improperly
(1) rendered judgment against it on a theory of liability
that was not alleged in the complaint, and (2) concluded
that the lease had terminated for lapse of time. We
disagree with the defendant and, accordingly, affirm
the judgment of the trial court.
   The following procedural history and facts, as found
by the trial court in its memorandum of decision, are
relevant to the resolution of this appeal. The defendant
operates a car dealership. On or about June 1, 2011,
the defendant executed a written agreement to lease
the premises located at 50 South Washington Street in
Milford from Leonard Wisniewski G.R.A.T., which is a
trust, for a term of five years, until June 1, 2016. The
plaintiff is the successor in interest to that trust, and
became the owner of the property subject to the lease
on December 3, 2014.
  Paragraph 21 of the lease included an option to renew
the lease for an additional five year period. The same
paragraph provided that, in order to exercise its option
to renew, the defendant needed to notify the plaintiff
of its intent to do so, in writing, 180 days prior to the
expiration of the initial term of the lease. The defendant
did not provide any written notice of its intent to renew
the lease by the applicable deadline.
   On May 26, 2016, the plaintiff served the defendant
with a notice to quit possession of the premises for
lapse of time. On June 2, 2016, the plaintiff initiated
this summary process action against the defendant. In
its revised complaint dated June 28, 2016, the plaintiff
alleged that the defendant had been served with a notice
to quit possession but still remained on the premises.
The notice to quit and the lease were referenced in
paragraphs 3 and 5 of the revised complaint and were
attached thereto.
  In its answer to the plaintiff’s revised complaint, the
defendant admitted the allegations contained in para-
graphs 5 and 6. Those paragraphs alleged that the defen-
dant had received the notice to quit on May 26, 2016,
that the time given in the notice had expired, and that
the defendant had not vacated the premises.2 The defen-
dant also pleaded two special defenses. Specifically,
the defendant claimed that it had properly executed its
option to renew the lease and that forfeiture of the right
to occupy the premises would cause it disproportion-
ate injury.
  On August 18, 2016, the matter was tried to the court.
At trial, the plaintiff submitted a stipulation of facts
company organized and existing under the laws of Con-
necticut, (2) the plaintiff became the owner in fee sim-
ple of the subject property on December 3, 2014, and
took title subject to the terms of the lease, and (3) since
that time, all dealings regarding the lease had been
between the plaintiff and the defendant. The lease also
was admitted into evidence. In addition, the plaintiff
asked the court to take notice of the defendant’s judicial
admissions in its answer to the allegations in the revised
complaint, where it pleaded that it had served the defen-
dant with a notice to quit possession demanding that
it vacate the subject premises on or before June 1, 2016,
and that the defendant had failed to do so. The plaintiff
then rested its case.
  After the plaintiff rested, the defendant moved for a
directed verdict on the ground that the revised com-
plaint failed to state a claim upon which relief could
be granted. The defendant argued to the court that the
complaint did not state that the lease was terminated for
lapse of time. The court denied the defendant’s motion.
   Thereafter, the defendant called three witnesses. The
first, Deborah Soares, testified that she worked for the
defendant and that on December 18, 2015, she verbally
notified the plaintiff of the defendant’s intent to exercise
its option to renew the lease. Soares further testified
that on March 23, 2016, she again communicated to
the plaintiff, this time via e-mail, that the defendant
intended to exercise its option to renew the lease. The
defendant’s second witness, Scott Haverl, testified that
eviction would cause the defendant hardship. Finally,
the defendant’s third witness, Joseph Napoli, testified
that he and Haverl had a meeting with one of the plain-
tiff’s employees in November, 2015, at which time both
men told that employee that the defendant intended to
renew the lease.
   The court issued its memorandum of decision on
December 28, 2016. Therein, the court rendered judg-
ment in favor of the plaintiff on the complaint and
rejected the defendant’s special defenses. The court
concluded that the plaintiff had met its burden of prov-
ing that the lease had terminated by lapse of time and
that the defendant had failed to notify the plaintiff, in
accordance with the terms of the lease, of its intent to
exercise its option to renew the lease for an additional
five years. The court further concluded that the defen-
dant had failed to prove that rendering judgment in
favor of the plaintiff would be inequitable. This
appeal followed.
                             I
  The defendant first claims that the trial court improp-
erly rendered judgment against it on a theory of liability
that was not alleged in the revised complaint. We
disagree.
  ‘‘[T]he interpretation of pleadings is always a question
of law for the court . . . . Our review of the trial
court’s interpretation of the pleadings therefore is ple-
nary. . . . [T]he modern trend, which is followed in
Connecticut, is to construe pleadings broadly and real-
istically, rather than narrowly and technically. . . .
[T]he complaint must be read in its entirety in such a
way as to give effect to the pleading with reference to
the general theory upon which it proceeded, and do
substantial justice between the parties. . . . As long
as the pleadings provide sufficient notice of the facts
claimed and the issues to be tried and do not surprise
or prejudice the opposing party, we will not conclude
that the complaint is insufficient to allow recovery.’’
(Citations omitted, emphasis in original, internal quota-
tion marks omitted.) Boone v. William W. Backus Hos-
pital, 272 Conn. 551, 559–60, 864 A.2d 1 (2005).
   Furthermore, ‘‘[a] complaint includes all exhibits
attached thereto.’’ (Internal quotation marks omitted.)
Tracy v. New Milford Public Schools, 101 Conn. App.
560, 566, 922 A.2d 280, cert. denied, 284 Conn. 910, 931
A.2d 935 (2007). ‘‘Exhibits attached to a complaint can
be considered by the factfinder if the defendant,
through his answer or other responsive pleading, admits
to the factual allegations contained therein so that the
pleading constitutes a judicial admission.’’ (Internal
quotation marks omitted.) Wilson v. Hryniewicz, 51
Conn. App. 627, 632, 724 A.2d 531, cert. denied, 248
Conn. 904, 731 A.2d 310 (1999).
   Construing the revised complaint broadly, we con-
clude that it sufficiently alleged that the plaintiff had
initiated the summary process action for lapse of time.
Although the plaintiff did not clearly articulate this the-
ory of liability on the face of the revised complaint,
paragraph 5 referenced the notice to quit possession,
which cited ‘‘lapse of time, as set forth in the lease
between the parties’’ as the sole basis for its alleged
right to recover possession of the premises. Because
the notice to quit was attached to the revised complaint
as an exhibit, it properly was considered by the court
in rendering judgment. Furthermore, the defendant
admitted in its answer to the revised complaint the
allegations contained in paragraph 5, thereby acknowl-
edging that it had received the notice to quit and, thus,
had been notified sufficiently of the legal and factual
basis for which the plaintiff had initiated the summary
process action. Accordingly, there was no surprise or
prejudice to the defendant resulting from the manner in
which the plaintiff pleaded this claim.3 The defendant’s
claim therefore fails.
                            II
  The defendant next claims that the court improperly
concluded that the lease had terminated for lapse of
time because the plaintiff failed to prove that the lease
had expired.4 We disagree.
   ‘‘[T]he scope of our appellate review depends upon
the proper characterization of the rulings made by the
trial court. To the extent that the trial court has made
findings of fact, our review is limited to deciding
whether such findings were clearly erroneous.’’ (Inter-
nal quotation marks omitted.) New Haven v. G. L.
Capasso, Inc., 151 Conn. App. 368, 370–71, 96 A.3d 563
(2014). ‘‘Summary process is a statutory remedy that
enables a landlord to recover possession from a tenant
upon the termination of a lease. . . . The purpose of
summary process proceedings is to permit the landlord
to recover possession of the premises upon termination
of a lease without experiencing the delay, loss, and
expense to which he might be subjected under a com-
mon law cause of action. The process is intended to
be summary and is designed to provide an expeditious
remedy to a landlord seeking possession. . . . We have
recognized the principle that, because of the summary
nature of its remedy, the summary process statute must
be narrowly construed and strictly followed.’’ (Citation
omitted, internal quotation marks omitted.) Federal
Home Loan Mortgage Corp. v. Van Sickle, 52 Conn.
App. 37, 43, 726 A.2d 600 (1999).
   Summary process actions are governed by General
Statutes § 47a-23, which ‘‘allows an owner or lessor to
issue a notice to quit only under certain conditions,
including: (1) when the lease terminates . . . by lapse
of time . . . .’’ Id., 43–44. In a summary process action
for lapse of time, the plaintiff landlord must prove, as
part of its prima facie case, that the term of the lease
has expired.
  The defendant argues that the plaintiff failed to prove
that the term of the lease had expired, and, therefore,
the court improperly rendered judgment in its favor.
Because the defendant’s claim challenges a factual find-
ing made by the court, our review is limited to a determi-
nation of whether the court’s finding was clearly
erroneous. See New Haven v. G. L. Capasso, Inc., supra,
151 Conn. App. 371.
  Our review of the evidence leads us to conclude that
the court’s finding that the term of the lease had expired
was not clearly erroneous. The lease, which was admit-
ted into evidence at trial, states that the term of the
lease would commence on June 1, 2011, and end on
June 1, 2016. Thus, by the time the plaintiff initiated
the summary process action on June 2, 2016, the lease
had expired by its terms.
   Moreover, to the extent that the defendant argues
that the lease had not expired because the defendant
had exercised its option to renew it, the court expressly
rejected this claim. Specifically, the court found that
‘‘[n]o written notice was provided [to the plaintiff] in
the time set forth in paragraph 21’’ of the lease, namely,
180 days before the expiration of the lease. Thus,
because the court’s finding that the term of the lease
had expired was supported by evidence in the record,
it was not clearly erroneous. We conclude, therefore,
that the court properly rendered judgment in favor of
the plaintiff.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also named as defendants John Doe, Jane Doe, and ‘‘[a}ny
other company doing business out of this location.’’ These parties did not
appear before the trial court and have not participated in this appeal. We
therefore refer in this opinion to Napoli Motors, Inc., as the defendant.
   2
     Paragraph 4 of the revised complaint states that ‘‘[t]he defendant agreed
to pay $6500.00 monthly on the first day of each month.’’
   Paragraph 5 of the revised complaint states that ‘‘[o]n May 26, 2016, the
plaintiff had a notice to quit possession served on the defendant and all
other occupants, if any, which required that the defendant and all of said
other occupants, if any, move out of the premises on or before June 1, 2016.
A copy of the notice to quit possession and the marshal’s return of the same
is appended hereto as exhibit B.’’
   Paragraph 6 of the revised complaint states that ‘‘[t]he time given in the
notice to quit possession for the defendant and all other occupants, if any,
to move out of the premises has ended, but the defendant and all other
occupants, if any, have not moved out.’’
   3
     To the extent that there was any confusion about the theory upon which
the plaintiff asserted that it was entitled to possession, the defendant could
have filed a request to revise. See Practice Book § 10-35 (‘‘[w]henever any
party desires to obtain (1) a more complete or particular statement of the
allegations of an adverse party’s pleading . . . the party desiring any such
amendment in an adverse party’s pleading may file a timely request to revise
that pleading’’).
   4
     The defendant additionally claims that, because the plaintiff failed to
prove that the lease had expired, the court improperly denied its motion
for a directed judgment and motion to dismiss. Because both this claim and
the defendant’s claim that the court improperly rendered judgment in favor
of the plaintiff involve a determination of whether the plaintiff proved that
the term of the lease had expired, we consider them as one claim.